Exhibit 10.3

CORRECTION TO RAIL TRANSPORTATION SERVICES AGREEMENT

THIS CORRECTION to the RAIL TRANSPORTATION SERVICES AGREEMENT (this
“Agreement”), is entered into this 12th day of May, 2016 and is effective as of
the 1st day of July, 2015 (the “Effective Date”), by and between Green Plains
Logistics LLC (the “Operator”) and Green Plains Trade Group LLC (the
“Customer”).  Customer and Operator are sometimes referred to in this Agreement
as the “Parties” and individually as a “Party.”

WHEREAS,  the parties recognize a scrivener’s error in the Agreement and desire
to correct such error to reflect the intent of the parties. Terms used herein
not defined herein shall have the meaning set forth in the Agreement.

NOW, THEREFORE, in consideration of the mutual premises of the parties and
covenants and conditions hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:

1.



 Section 3.c.i. of the Agreement is hereby modified as follows:  The word “OR”
shall be inserted after “regulations” and before “related” in Section 3.c.i.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

OPERATOR: GREEN PLAINS LOGISTICS LLC


﻿

Signature: /s/ Jerry Peters

Print Name:Jerry Peters

Title:Chief Financial Officer

﻿

CUSTOMER: GREEN PLAINS TRADE GROUP LLC


﻿

Signature: /s/ Jerry Peters

Print Name:Jerry Peters

Title:Chief Financial Officer

﻿

﻿

﻿



--------------------------------------------------------------------------------